EXHIBIT 10.2

ADDENDUM TO SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Addendum to Settlement Agreement and Mutual Release is dated as of
September 24, 2015 (the “Addendum”) and has been executed for the purpose of
clarifying the terms and conditions of the Settlement Agreement and Mutual
Release dated as of September 24, 2015 (the “Settlement Agreement”) entered into
by and among V3 Capital Partners, LLC, Scot Cohen, Oakway International, Ltd.,
North Haven Equities, LLC, Gaurav Malhotra, Richard Abbe, Jonathan Rudney,
Matthew Hill and Kyle Pollack, and Sibling Group Holdings, Inc., together with
its Affiliates as defined in the Settlement Agreement.

In consideration of the obligations, conditions, covenants and agreements set
forth in the Settlement Agreement, the following are hereby acknowledged and
agreed to:

1.  Scot Cohen agrees to be bound by all terms and conditions of the Settlement
Agreement and to be added as a signatory to the Settlement Agreement, as
evidenced by his signature to this Addendum, such signature to have the same
force and effect as a signature to the Settlement Agreement.

2. Oakway International agrees to be bound by all terms and conditions of the
Settlement Agreement and to be added as a signatory to the Settlement Agreement,
as evidenced by its signature to this Addendum, such signature to have the same
force and effect as a signature to the Settlement Agreement.

3. Scot Cohen and Oakway International Ltd. hereby agree and acknowledge that
the terms and conditions of the Warrant A Shares to be retained by each of them
pursuant to Paragraph 3 of the Settlement Agreement shall be the same terms and
conditions of the Warrant A Shares as set forth in the Securities Purchase
Agreement by and among Sibling Group Holdings, Inc., Shenzhen City Qianhai
Xinshi Education Management Co., Ltd., Scot Cohen and Oakway International Ltd.,
dated as of February 27, 2015.

[Signature Page Follows]




















--------------------------------------------------------------------------------




SIBLING GROUP HOLDINGS, INC.

 

SCOT COHEN

 

 

 

 

 

By:

/s/ Dave Saba

 

/s/ Scot Cohen

Name:

Dave Saba

 

Scot Cohen

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

OAKWAY INTERNATIONAL

 

OAKWAY INTERNATIONAL LTD.

 

 

 

 

 

By:

/s/ Gaurav Malhotra

 

By:

/s/ Salim Bahadurali Hussein Jiwan Hirji

Name:

Gaurav Malhotra

 

Name:

Salim Bahadurali Hussein Jiwan Hirji

Title:

Authorized Officer

 

Title:

Director

















2


